DETAILED ACTION
Claims 1-20 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under US PRO 62/954844 filed on 12/30/2019.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for matter specifically challenged in the argument. Upon further consideration of amendments, a new grounds of rejection is made in view of the Toma et al reference, cited below.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 11, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela et al, US 2007/0183676 A1 (Hannuksela), in view of Zhu et al, US 2013/0113996 A1 (Zhu) and Toma et al, US 2010/0046609 A1 (Toma).

Regarding Claim 1, Hannuksela discloses a method of aligning across layers in a coded video stream, executable by a processor, comprising: 
decoding a video bitstream having multiple layers (Hannuksela [0111] - Adding a sub-picture coding layer between picture and slice layers. The sub-picture coding layer shall form so-called sub-pictures (SP) which are typically rectangular (foreground region SPs or FR SPs) except for the so-called background region (BR) SP); 
identifying one or more subpicture regions from among the multiple layers of the decoded video bitstream, the subpicture regions comprising a background region and one or more foreground subpicture regions (Hannuksela [0111] - Adding a sub-picture coding layer between picture and slice layers. The sub-picture coding layer shall form so-called sub-pictures (SP) which are typically rectangular (foreground region SPs or FR SPs) except for the so-called background region (BR) SP); 
decoding and displaying an enhanced subpicture based on a determination that a foreground subpicture region is selected (Hannuksela [0177] - The foreground sub-picture was selected manually and covered the head of the fellow appearing in the series in all the pictures of a video clip. The area for the foreground sub-picture was selected as the region of interest that was quantized finer than the rest of the picture. A constant 64×64 foreground sub-picture was used throughout the sequence. The independent sub-picture coding mode was in use); and 
decoding and displaying the background region based on a determination that a foreground subpicture region was not selected (Hannuksela [0119] – In block 530 it is checked if the BR SP has been encoded using any corrupted FR SP. It may be that the BR SP has been encoded without any reference to the MBs of the FR SP, in which case the answer is bound to be no and the process continues to block 550. In block 550, the BR SP is decoded).
Even though Hannuksela teaches decoding and displaying an enhanced subpicture based on a determination that a foreground subpicture region is selected, Hannuksela does not explicitly disclose the aligning of the one or more subpictures across the multiple layers and the decoding and displaying an enhanced subpicture corresponding to the aligned subpictures based on a determination that a foreground subpicture region is selected and wherein, based on a picture parameter set (PPS) network abstraction layer (NAL) unit being included in a first access unit (AU) prior to a second AU which includes a coded slice NAL unit referring to the PPS, the video bitstream does not include a video coding layer (VCL) NAL unit having a nal unit type equal to STSA NUT subsequent to the PPS NAL unit.
Zhu teaches the aligning of the one or more subpictures across the multiple layers (Zhu [0017], Fig.1 – The background picture is labeled as a master layer 110 and the foreground picture is labeled as a slave layer 120.  In one embodiment, the location of the slave layer 120 is defined with respect to the master layer 110 as a pair of offsets (a horizontal offset and a vertical offset).  The aspect ratio and the resolution of the slave layer 120 are also determined according to the desired display region in the master layer 110. The master layer and slave layers can be defined with respect to a fixed picture/video called anchor picture/video so that the location, scaling and other PIP information are aligned for all layers) and 
the decoding and displaying an enhanced subpicture corresponding to the aligned subpictures based on a determination that a foreground subpicture region is selected (Zhu [0063] – The processor 430 may comprise a video decoder which decodes the extracted master and slave component streams. The decoding of master and slave layer component streams can be performed in parallel. If the pre-processing as mentioned before is necessary for the component streams, the processor 430 further performs such pre-processing by calling its pre-processor unit before generating the PIP video for displaying at display 440. Display 440 may also include more than one display screen for multi-display applications as discussed before).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hannuksela to have the aligning of the one or more subpictures across the multiple layers and the decoding and displaying an enhanced subpicture corresponding to the aligned subpictures based on a determination that a foreground subpicture region is selected, as taught by Zhu. One would be motivated as the alignments provide uniformity in the different layers to be displayed.
Toma teaches a method wherein, based on a picture parameter set (PPS) network abstraction layer (NAL) unit being included in a first access unit (AU) prior to a second AU which includes a coded slice NAL unit referring to the PPS, the video bitstream does not include a video coding layer (VCL) NAL unit having a nal unit type equal to STSA NUT subsequent to the PPS NAL unit (Toma Figs. 11b-c – A PPS/NAL Unit is found in an AU; [0102] – FIG. 11B shows NAL units of PPS held in respective AUs. In the random access unit RAU, PPS#1 is referenced first in AU1, and PPS#3 is referenced first in AU4.  Accordingly, PPS#1 and PPS#3 are respectively stored in AU1 and AU4. Next, while PPS#2 is stored in AU6, AU7 is the first trick-play AU which refers to PPS#2. Therefore, PPS#2 is also stored in AU7.  AU10 and AU13 respectively refer to PPS#3 and PPS#1.  However, they are not stored in AU10 and AU13 since they have already been stored in AU4 and AU1 that are trick-play AUs) [Examiner is interpreting that the claim language requires separate AU’s with different PPS NAL Units, which is illustrated in Figs.11a-c. The negative limitation/exclusion “does not include” merely requires that such a teaching is not found in the Toma reference, which it is not].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hannuksela to have a PPS NAL unit being included in a first AU prior to a second AU which includes a coded slice NAL unit referring to the PPS, as taught by Toma. One would be motivated as the different PPS NAL units allow for different types of data for an image.

Regarding Claim 6, Hannuksela, in combination, further discloses the method of claim 1, wherein layout information of subpicture regions is signaled by parameter set data (Hannuksela [0123] – The use of the FR SPs is signaled in the parameter list of picture and sequence layer data; [0124]-[0136] – parameter data can be found in the slice headers provided). 

Regarding Claim 7, Hannuksela, in combination, further discloses the method of claim 6, wherein the layout information comprises a size and a position associated with the subpicture regions (Hannuksela [0123]-[0133] – The use of the FR SPs is signaled in the parameter list of picture and sequence layer data. When sub-pictures are in use, the slice header is as follows: SubPictureInfo 0: Sub-picture attributes are the same as the attributes of a Sub-picture having the same ID in the previous picture. This value is useful especially in the independent Sub-picture coding mode. 2: Sub-picture location and size is defined in the following four codewords. If independent sub-picture coding is in use, the following four code words remains the same within a group of blocks. A repetition of the codewords is allowed for error resiliency purposes).

Regarding Claim 8, Hannuksela, in combination, further discloses the method of claim 6, wherein one or more of the subpicture regions may be relocated and displayed based on the layout information (Hannuksela [0119] – In block 520 it is then checked whether the position and size of each FR SP is known. In independent sup-picture decoding mode, the position and size of sub-pictures can be changed only in INTRA pictures). 

With regard to claim 11, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 11. [Hannuksela further discloses a computer system for aligning across layers in a coded video stream, the computer system comprising: one or more computer-readable non-transitory storage media configured to store computer program code; and one or more computer processors configured to access said computer program code and operate as instructed by said computer program code (see Hannuksela [0199])].

With regard to claim 16, the claim limitations are essentially the same as claim 6 but in a different embodiment. Therefore, the rational used to reject claim 6 is applied to claim 16.

With regard to claim 17, the claim limitations are essentially the same as claim 8 but in a different embodiment. Therefore, the rational used to reject claim 8 is applied to claim 17.

With regard to claim 20, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 20. [Hannuksela further discloses a non-transitory computer readable medium having stored thereon a computer program for aligning across layers in a coded video stream (see Hannuksela [0199])].


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela, Zhu and Toma, in view of Pang et al, US 2018/0089903 A1 (Pang).

Regarding Claim 2, Hannuksela, Zhu and Toma teach the method of claim 1, as outlined above.
However, Hannuksela does not explicitly disclose selecting a subset of the layers from among the multiple layers, based on bandwidth; and transmitting the selected subset of layers.
Pang teaches selecting a subset of the layers from among the multiple layers, based on bandwidth; and transmitting the selected subset of layers (Pang [0480] – The method 6200 may provide scalability to address different bandwidth and device constraints. Devices with less processing power, storage space, and/or bandwidth may retrieve, process, and/or store only the lower layers, while devices with more processing power, storage space, and/or bandwidth may also retrieve, process, and/or store the higher layers).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hannuksela to select a subset of the layers from among the multiple layers, based on bandwidth; and transmitting the selected subset of layers, as taught by Pang. One would be motivated as the bandwidth factor is to prevent the selection of layers that require extensive processing.

With regard to claim 12, the claim limitations are essentially the same as claim 2 but in a different embodiment. Therefore, the rational used to reject claim 2 is applied to claim 12.

Claims 3-5, 9, 10, 13-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela, Zhu and Toma, in view of Rusanovskyy et al, US 2014/0301463 A1 (Rusanovskyy).

Regarding Claim 3, Hannuksela, Zhu and Toma teach the method of claim 1, as outlined above.
However, Hannuksela does not explicitly disclose wherein in-loop filtering is disabled across boundaries between the layers.
Rusanovskyy teaches in-loop filtering is disabled across boundaries between the layers (Rusanovskyy [0293] – The H.264/AVC codec includes a deblocking loop filter. Loop filtering is applied to each 4×4 block boundary, but loop filtering can be turned off by the encoder at slice boundaries). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hannuksela so in-loop filtering is disabled across boundaries between the layers, as taught by Rusanovskyy. One would be motivated so ideal reconstructed pictures at the decoder can be achieved when performing gradual random access.

Regarding Claim 4, Hannuksela, Zhu and Toma teach the method of claim 1, as outlined above.
However, Hannuksela does not explicitly disclose motion compensated prediction or intra-block copy is disabled across boundaries between the layers.
Rusanovskyy teaches motion compensated prediction or intra-block copy is disabled across boundaries between the layers (Rusanovskyy [0291] – In H.264/AVC in-picture prediction is disabled across slice group boundaries, because slice group boundaries lie in slice boundaries). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hannuksela so motion compensated prediction or intra-block copy is disabled across boundaries between the layers, as taught by Rusanovskyy. One would be motivated so each slice group is an isolated region or leftover region.

Regarding Claim 5, Hannuksela, Zhu and Toma teach the method of claim 1, as outlined above.
However, Hannuksela does not explicitly disclose further comprising: processing boundary padding for motion compensated prediction or in-loop filtering at boundaries of the subpicture regions.
Rusanovskyy teaches processing boundary padding for motion compensated prediction or in-loop filtering at boundaries of the subpicture regions (Rusanovskyy [0262] – Motion parameter types or motion information may include but are not limited to: extents (e.g. a width and a height) of a block to which the motion parameters and/or motion information applies). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hannuksela to process boundary padding for motion compensated prediction or in-loop filtering at boundaries of the subpicture regions, as taught by Rusanovskyy. One would be motivated as the padding will reduce inefficiencies on the borders.

Regarding Claim 9, Hannuksela, Zhu and Toma teach the method of claim 1, as outlined above.
However, Hannuksela does not explicitly disclose each subpicture region may be coded as an independent layer corresponding to a local region having a unique layer identification value.
Rusanovskyy teaches each subpicture region may be coded as an independent layer corresponding to a local region having a unique layer identification value (Rusanovskyy [0257] – The aforementioned motion information for a PU may comprise one or more of the following: 3) Reference picture index in the reference picture list0 and/or an identifier of a reference picture pointed to by the Motion vector corresponding to reference picture list 0, where the identifier of a reference picture may be for example a picture order count value, a layer identifier value (for inter-layer prediction), or a pair of a picture order count value and a layer identifier value). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hannuksela so each subpicture region may be coded as an independent layer corresponding to a local region having a unique layer identification value, as taught by Rusanovskyy. One would be motivated as the layer ID can for call specific layers.

Regarding Claim 10, Hannuksela, Zhu, Toma and Rusanovskyy teach the method of claim 9, as outlined above.
However, Hannuksela does not explicitly disclose each of the subpicture regions corresponding to the independent layers has a unique picture order count value within a respective access unit.
Rusanovskyy teaches each of the subpicture regions corresponding to the independent layers has a unique picture order count value within a respective access unit (Rusanovskyy [0257] – The aforementioned motion information for a PU may comprise one or more of the following: 3) Reference picture index in the reference picture list0 and/or an identifier of a reference picture pointed to by the Motion vector corresponding to reference picture list 0, where the identifier of a reference picture may be for example a picture order count value, a layer identifier value (for inter-layer prediction), or a pair of a picture order count value and a layer identifier value; [0608] – A view identifier value may be used to indicate the correspondence of texture and depth views having the same time instant, such as a picture order count value and/or an output timestamp). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hannuksela for each of the subpicture regions corresponding to the independent layers has a unique picture order count value within a respective access unit, as taught by Rusanovskyy. One would be motivated as the POC can be narrowed to specific portions of a captured scene.

With regard to claim 13, the claim limitations are essentially the same as claim 3 but in a different embodiment. Therefore, the rational used to reject claim 3 is applied to claim 13.

With regard to claim 14, the claim limitations are essentially the same as claim 4 but in a different embodiment. Therefore, the rational used to reject claim 4 is applied to claim 14.

With regard to claim 15, the claim limitations are essentially the same as claim 5 but in a different embodiment. Therefore, the rational used to reject claim 5 is applied to claim 15.

With regard to claim 18, the claim limitations are essentially the same as claim 9 but in a different embodiment. Therefore, the rational used to reject claim 9 is applied to claim 18.

With regard to claim 19, the claim limitations are essentially the same as claim 10 but in a different embodiment. Therefore, the rational used to reject claim 10 is applied to claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIR SHAHNAMI/Examiner, Art Unit 2483